 



SECURITY AGREEMENT

DOCUMENT SA-08102012

 

This SECURITY AGREEMENT (the “Agreement”) is made on this 10th day of August,
2012 among T3 Motion, Inc., a Delaware corporation (the “Company”), each of the
subsidiaries of the Company (such subsidiaries, the “Guarantors” and together
with the Company, the “Debtors”), and JMJ Financial, its Principal, or its
Assignees (the “Secured Party”).

 

 

 

Loan Number

 

 

 

Secured Convertible Promissory Note Document A-08102012

 

 

 

Debtor(s):

 

 

 

T3 Motion, Inc. and R3 Motion, Inc.

 

 

 

Secured Party:

 

 

 

JMJ Financial / Its Principal, or Its Assignees

 

 

 

Date:

 

 

 

August 10, 2012

 

 

 

Note Amount

 

 

 

$1,000,000 (one million US dollars)

 

 



 1Document SA-08102012

 

 

The parties hereto hereby agree as follows:

 

1. Definitions. Unless otherwise specified, all terms used in this Agreement
will have the meanings ascribed to them under the Official Text of the Uniform
Commercial Code, as it may be amended from time to time (“UCC”).

 

(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following
personal property of the Debtors, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv) All assets of the Debtor listed on the balance sheet of the Debtor filed
with the SEC on Form 10-K on March 30, 2012, as attached in Exhibit A;

 

(v) All documents, letter-of-credit rights, instruments and chattel paper;

 

(vi) All commercial tort claims;

 

(vii) All deposit accounts and all cash (whether or not deposited in such
deposit accounts);

 

(viii) All investment property;

 

(ix) All supporting obligations; and

 

(x) All files, records, books of account, business papers, and computer
programs; and

 

(xi) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(x) above.

 



 2Document SA-08102012

 

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests of the Guarantors (the
“Pledged Securities”), and any other shares of capital stock and/or other equity
interests of any other direct or indirect subsidiary of any Debtor obtained in
the future, and, in each case, all certificates representing such shares and/or
equity interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

2. Obligations Secured. This Agreement secures the payment and performance of:
(a) all obligations under a note of even date herewith, with the loan number set
forth above made by Debtor payable to the Secured Party, in the amount set forth
above (the “Note”), including all costs and expenses (including reasonable
attorney’s fees), incurred by Secured Party in the administration and collection
of the loan evidenced by the Note; (b) all costs and expenses (including
reasonable attorney’s fees), incurred by Secured Party in the protection,
maintenance and enforcement of the security interest hereby granted; (c) all
obligations of each Debtor in any other agreement relating to the Note; (d) any
modifications, renewals, refinancings, or extensions of the foregoing
obligations; and (e) all other liabilities and obligations of any Debtor to
Secured Party of every kind and description, direct or indirect, absolute or
contingent, due or to become due now existing or hereafter arising. The Note and
all other obligations secured hereby are collectively called the “Obligations.”

 

3. Grant of Security Interest. As an inducement for the Secured Party to extend
the loan evidenced by the Note and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Party a security interest in and to, and a lien
upon and a right of set-off against all of their respective right, title and
interest of whatsoever kind and nature in and to, the Collateral. The Secured
Party expressly acknowledges and agrees that after a Debtor provides to the
Secured Party ten days’ advance written notice and a right to review, a Debtor
may grant a security interest in the Collateral in connection with one or more
future financing transactions in an aggregate amount of up to $1,500,000 less
the amount of Consideration paid under the Note at the time such security
interest is granted, but in an amount not to exceed the amount of cash raised by
the Debtor in such financing transaction (the “Subsequent Financing”). For
example, because the Secured Party has paid $525,000 of Consideration under this
Note as of the date of this Agreement, there is up to $975,000 ($1,500,000 less
$525,000) of Collateral available at the date of this Agreement to the Debtors
to provide a security interest in other financing transactions such that a
financing of $400,000 may receive a $400,000 security interest and a financing
in excess of $975,000 may receive a security interest of only $975,000. The
Secured Party agrees that a security interest granted in connection with a
Subsequent Financing will have equal priority to the security interest granted
to the Secured Party in connection with this Agreement.

 



 3Document SA-08102012

 

 

4. Restrictions on Collateral Transfer. No Debtor will sell, lease, license or
otherwise transfer (including by granting security interests, liens, or other
encumbrances in) all or any part of the Collateral or Debtor’s interest in the
Collateral without Secured Party’s written or electronically communicated
approval, except that each Debtor may sell inventory in the ordinary course of
business on customary terms and the Debtor may enter into a “floorplan”
financing statement with GE Capital for the benefit third party dealer
guarantees of dealer accounts receivable. Each Debtor may collect and use
amounts due on accounts and other rights to payment arising or created in the
ordinary course of business, until notified otherwise by Secured Party in
writing or by electronic communication.

 

5. Maintenance and Location of Collateral; Inspection; Insurance. Except for
Collateral that, in the ordinary course of business, is regularly and routinely
transferred, including inventories sold or T3 demo units, each Debtor must
promptly notify Secured Party by written or electronic communication of any
change in location of the Collateral, specifying the new location. Each Debtor
hereby grants to Secured Party the right to inspect the Collateral at all
reasonable times and upon reasonable notice. Each Debtor must: (a) maintain the
Collateral in good condition; (b) pay promptly all taxes, judgments, or charges
of any kind levied or assessed thereon; (c) keep current all rent or mortgage
payments due, if any, on premises where the Collateral is located; and (d)
maintain hazard insurance on the Collateral, with an insurance company and in an
amount approved by Secured Party (but in no event less than the replacement cost
of that Collateral), and including such terms as Secured Party may require
including a Lender’s Loss Payable Clause in favor of Secured Party. Each Debtor
hereby assigns to Secured Party any proceeds of such policies and all unearned
premiums thereon and authorizes and empowers Secured Party to collect such sums
and to execute and endorse in such Debtor’s name all proofs of loss, drafts,
checks and any other documents necessary for Secured Party to obtain such
payments.

 

6. Changes to Debtor’s Legal Structure, Place of Business, Jurisdiction of
Organization, or Name. Each Debtor must notify Secured Party by written or
electronic communication not less than 30 days before taking any of the
following actions: (a) changing or reorganizing the type of organization or form
under which it does business; (b) moving, changing its place of business or
adding a place of business; (c) changing its jurisdiction of organization; or
(d) changing its name. Each Debtor will pay for the preparation and filing of
all documents Secured Party deems necessary to maintain, perfect and continue
the perfection of Secured Party’s security interest in the event of any such
change.

 

7. Perfection of Security Interest.

 

(a) Each Debtor consents, without further notice, to Secured Party’s filing or
recording of any documents necessary to perfect, continue, amend or terminate
its security interest. Upon request of Secured Party, each Debtor must sign or
otherwise authenticate all documents that Secured Party deems necessary at any
time to allow Secured Party to acquire, perfect, continue or amend its security
interest in the Collateral. Debtors will pay the filing and recording costs of
any documents relating to Secured Party’s security interest. Each Debtor
ratifies all previous filings and recordings, including financing statements and
notations on certificates of title.

 

(b) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Party.

 

(c) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Secured Party, to be
entered into and delivered to the Secured Party.

 

(d) Each Debtor hereby authorizes the Secured Party to file one or more
financing statements under the UCC with respect to the security interests with
the proper filing and recording agencies in any jurisdiction deemed proper by
it. Each Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce the Secured
Party’s security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate intellectual property
security agreement with respect to each Debtor’s Intellectual Property in which
the Secured Party has been granted a security interest hereunder, substantially
in a form reasonably acceptable to the Secured Party, which intellectual
property security agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.

 



 4Document SA-08102012

 

 

(e) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor (i) shall promptly cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) hereby authorizes
the Secured Party to cause the security interest contemplated hereby with
respect to all Intellectual Property registered at the United States Copyright
Office or United States Patent and Trademark Office to be duly recorded at the
applicable office and hereby authorizes the Secured Party to withhold $5,000
from the wire transfer specified in Section 1.1.2(ii) of Securities Purchase
Agreement Document SPA-08102012 for the expenses it will incur in connection
with such recording, and (iii) shall promptly give the Secured Party notice
whenever it acquires (whether absolutely or by license) or creates any
additional material Intellectual Property.

 

8. Default. The following events constitute a default under this Agreement: (a)
Any Debtor fails to pay, perform or otherwise comply with any provision of this
Agreement, the Note, or any other agreement related to the Note or this
Agreement; (b) Any Debtor makes any materially false representation, warranty or
certification in, or in connection with, this Agreement, the Note, or any other
agreement related to the Note or this Agreement; (c) Another secured party or
judgment creditor exercises its rights against the Collateral; or (d) An event
defined as a “default” under the Obligations occurs.

 

9. Rights and Remedies Upon Default.

 

(a) Upon default and at any time thereafter, the Secured Party shall have the
right to exercise all of the remedies conferred hereunder and under the Note,
and the Secured Party shall have all the rights and remedies of a secured party
under the UCC. Without limitation, the Secured Party shall have the following
rights and powers:

 

(i) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and each Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at such Debtor's premises or elsewhere, and make
available to the Secured Party, without rent, all of such Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(ii) Upon notice to the Debtors by Secured Party, all rights of each Debtor to
exercise the voting and other consensual rights that it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of Secured Party, to exercise in such Secured Party’s discretion all voting
rights pertaining thereto. Without limiting the generality of the foregoing,
Secured Party shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as if it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.

 



 5Document SA-08102012

 

 

(iii) The Secured Party shall have the right to operate the business of each
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of any Debtor, which are hereby waived and released.

 

(iv) The Secured Party shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Party and to enforce the Debtors’ rights
against such account debtors and obligors.

 

(v) The Secured Party may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party or its designee.

 

(vi) The Secured Party may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.

 

(b) Each Debtor waives any and all rights that it may have to a judicial hearing
in advance of the enforcement of any of the Secured Party’s rights and remedies
hereunder, including, without limitation, its right following a default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.

 

10. Security Interests Absolute. All rights of the Secured Party and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the security interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral that the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 



 6Document SA-08102012

 

 

11. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Secured Party, and does hereby make, constitute
and appoint the Secured Party and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or such Debtor,
to, after the occurrence and during the continuance of a default, (i) endorse
any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Party, and at the expense of the Debtors, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the security interests granted therein in order
to effect the intent of this Agreement and the Note all as fully and effectually
as the Debtors might or could do; and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the organizational documents or other
documents or agreements to which any Debtor is subject or to which any Debtor is
a party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of a default, the Secured Party is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.

 

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction all such instruments, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
the Secured Party, to perfect the security interests granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Party the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 

(c) Each Debtor hereby irrevocably appoints the Secured Party as such Debtor’s
attorney-in-fact, with full authority in the place and instead of such Debtor
and in the name of such Debtor, from time to time in the Secured Party’s
discretion, to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Party. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

 

12. Costs and Expenses. Each Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Secured Party. The Debtors shall also pay all other claims and charges that in
the reasonable opinion of the Secured Party are reasonably likely to prejudice,
imperil or otherwise affect the Collateral or the security interests therein.
The Debtors will also, upon demand, pay to the Secured Party the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Secured Party may incur in
connection with the creation, perfection, protection, satisfaction, foreclosure,
collection or enforcement of the security interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement and pay
to the Secured Party the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
which the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Party under the Note. Until so
paid, any fees payable hereunder shall be added to the principal amount of the
Note and shall bear interest at the default rate provided therein.

 



 7Document SA-08102012

 

 

13. Debtor’s Certifications. Debtor certifies that: (a) its Name (or Names) as
stated above is correct; (b) all Collateral is owned or titled in the Debtor’s
name and not in the name of any other organization or individual; (c) Debtor has
the legal authority to grant the security interest in the Collateral; (d)
Debtor’s ownership in or title to the Collateral is free of all adverse claims,
liens, or security interests (unless expressly permitted by Secured Party); (e)
none of the Obligations are or will be primarily for personal, family or
household purposes; (f) none of the Collateral is or will be used, or has been
or will be bought primarily for personal, family or household purposes; and (g)
Debtor has read and understands the meaning and effect of all terms of this
Agreement.

 

14. Miscellaneous.

 

(a) No course of dealing between the Debtors and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) This Agreement may only be amended in a writing signed by the Debtor and the
Secured Party. Any provision of this Agreement may be waived by a party,
provided that such waiver is in writing. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Secured Party (other than by merger). The Secured
Party may assign any or all of its rights under this Agreement to any person to
whom it assigns or transfers any Obligations subject to the provisions of
document SPA-08032012, provided such transferee agrees in writing to be bound,
with respect to the transferred Obligations, by the provisions of this Agreement
that apply to the “Secured Party.”

 



 8Document SA-08102012

 

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state courts of
Florida or in the federal courts located in Miami-Dade County, in the State of
Florida. Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Debtor hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in Miami-Dade
County, in the State of Florida for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such proceeding is improper. In the event of any action
or proceeding by Secured Party against any Debtor, and only by Secured Party
against a Debtor, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by
Secured Party via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to such Debtor at its last known address or to its last known
attorney set forth in its most recent SEC filing. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of this Agreement may be effected by email.

 

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Party hereunder.

 

*           *           *

 



 9Document SA-08102012

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
10th day of August, 2012.

 

 

 

DEBTORS:

 

 

T3 MOTION, INC.

 

 

By: /s/ Rod Keller                   

Rod Keller

Chief Executive Officer

 

 

 

 

SECURED PARTY:

 

 

         /s/ Justin Keener           

JMJ Financial / Its Principal

 



 10Document SA-08102012

 

